Exhibit 10.1

 

MASTER SECURITY AGREEMENT


NO. 5081095

 

Dated as of June 20, 2005 (“Agreement”)

 

THIS AGREEMENT is between Oxford Finance Corporation (together with its
successors and assigns, if any, “Secured Party”) and Acusphere, Inc.
(“Debtor”).  Secured Party has an office at 133 N. Fairfax Street, Alexandria,
VA 22314.  Debtor is a corporation organized and existing under the laws of the
state of Delaware.  Debtor’s mailing address and chief place of business is 500
Arsenal Street, Watertown, MA 02472.

 

 

1.                                      CREATION OF SECURITY INTEREST.

 

Debtor grants to Secured Party, its successors and assigns, a security interest
in and against all property listed on any collateral schedule now or in the
future annexed to or made a part of this Agreement by mutual agreement
(“Collateral Schedule”), and in and against all additions, attachments,
accessories and accessions to such property, all substitutions, replacements or
exchanges therefore, and all insurance and/or other proceeds thereof (all such
property is individually and collectively called the “Collateral”).  This
security interest is given to secure the payment and performance of all debts,
obligations and liabilities of any kind whatsoever of Debtor to Secured Party,
now existing or arising in the future, including but not limited to the payment
and performance of certain Promissory Notes from time to time identified on any
Collateral Schedule (collectively “Notes” and each a “Note”), and any renewals,
extensions and modifications of such debts, obligations and liabilities (such
Notes, debts, obligations and liabilities are called the “Indebtedness”). Debtor
acknowledges that, notwithstanding that the Note(s) may be paid in full, this
Security Agreement shall continue to secure the payment and performance of all
other debts, obligations and liabilities of any kind whatsoever of Debtor to
Secured Party under the Note(s) or this Agreement, now existing or arising in
the future, and that Secured Party shall be under no obligation to release the
Collateral unless and until all Indebtedness of Debtor to Secured Party has been
paid and satisfied; provided, however, Secured Party, in its sole and exclusive
discretion, may elect to release some of the Collateral without prejudice to
Secured Party’s security interest in the remaining Collateral.

 

2.                                      REPRESENTATIONS, WARRANTIES AND
COVENANTS OF DEBTOR.

 

Debtor represents, warrants and covenants as of the date of this Agreement and
as of the date of each Collateral Schedule that:

 

(a)            Due Organization.  Debtor’s exact legal name is as set forth in
the preamble of this Agreement and Debtor is, and will remain, duly organized,
existing and in good standing under the laws of the State set forth in the
preamble of this Agreement, has its chief executive offices at the location
specified in the preamble, and is, and will remain duly qualified and licensed
in every jurisdiction wherever necessary to carry on its business and
operations, except where the failure to be so qualified and licensed will not
have a material adverse effect on Debtor, its business or operations;

 

(b)           Power and Capacity to Enter Into and Perform Obligations.  Debtor
has adequate power and capacity to enter into, and to perform its obligations
under this Agreement, each Collateral Schedule, each Note and any other
documents evidencing, or given in connection with, any of the Indebtedness (all
of the foregoing are called the “Debt Documents”);

 

(c)            Due Authorization.  This Agreement and the other Debt Documents
have been duly authorized, executed and delivered by Debtor and constitute
legal, valid and binding agreements enforceable against the Debtor in accordance
with their terms, except to the extent that the enforcement of remedies may be
limited under applicable bankruptcy and insolvency laws and similar laws of
general applicability relating to or affecting creditors’ rights and by
equitable principles;

 

(d)           Approvals and Consents.  No approval, consent or withholding of
objections is required from any governmental authority or instrumentality with
respect to the entry into, or performance by Debtor of any of the Debt
Documents, except any already obtained;

 

--------------------------------------------------------------------------------


 

(e)            No Violations or Defaults.  The entry into, and performance by,
Debtor of the Debt Documents will not (i) violate any of the organizational
documents of Debtor or any judgment, order, law or regulation applicable to
Debtor, or (ii) result in any breach of or constitute a default under any
contract to which Debtor is a party, or result in the creation of any lien,
claim or encumbrance on any of Debtor’s property (except for liens in favor of
Secured Party) pursuant to any indenture, mortgage, deed of trust, bank loan,
credit agreement, or other agreement or instrument to which Debtor is a party;

 

(f)              Litigation.  There are no suits or proceedings pending in court
or before any commission, board or other administrative agency against or
affecting Debtor which could, in the aggregate, have a material adverse effect
on Debtor, its business or operations, or its ability to perform its obligations
under the Debt Documents, nor to Debtor’s knowledge are any such suits or
proceedings threatened;

 

(g)           Financial Statements Prepared In Accordance with GAAP.  All
financial statements delivered to Secured Party in connection with the
Indebtedness have been prepared in accordance with generally accepted accounting
principles (provided that those financial statements that are unaudited are
subject to normal year-end adjustments, which adjustments the Debtor does not
expect to be material, and do not contain all footnotes required under generally
accepted accounting principles), and since the date of the most recent financial
statement, there has been no material adverse change in Debtor’s financial
condition;

 

(h)           Use of Collateral.  The Collateral is not, and will not be, used
by Debtor for personal, family or household purposes;

 

(i)               Collateral in Good Condition and Repair.  The Collateral is,
and will remain, in good condition and repair, normal wear and tear excepted,
and Debtor will not be negligent in its care and use;

 

(j)               Location of Collateral.  All of the tangible Collateral is
located at the locations set forth on each Collateral Schedule. Debtor shall
give the Secured Party 30 days prior written notice of any relocation of any
Collateral;

 

(k)            Ownership of Collateral.  Debtor is, and will remain, the sole
and lawful owner, and in possession of, the Collateral, and has the sole right
and lawful authority to grant the security interest described in this Agreement;

 

(l)               Encumbrances.  The Collateral is, and will remain, free and
clear of all liens, claims and encumbrances of any kind whatsoever, except for
Permitted Liens;

 

(m)         Intellectual Property Rights.  Debtor will use commercially
reasonable efforts to seek to (i) protect, defend and maintain the validity and
enforceability of the Intellectual Property material to Debtor’s business  and
(ii) not allow any Intellectual Property material to Debtor’s business to be
abandoned, forfeited or dedicated to the public.

 

(n)           Taxes.  All federal, state and local tax returns required to be
filed by Debtor have been filed with the appropriate governmental agencies and
all taxes due and payable by Debtor have been timely paid except to the extent
contested in good faith and by appropriate proceedings and for which adequate
reserves have been established or except where the failure to so file or so pay
will not have a material adverse effect on the Collateral or the Debtor, its
business or operations.  Debtor will pay when due all taxes, assessments and
other liabilities except as contested in good faith and by appropriate
proceedings and for which adequate reserves have been established or except
where the failure to so pay will not have a material adverse effect on the
Collateral or the Debtor, its business or operations;

 

(o)           No Defaults.  No event or condition exists under any material
agreement, instrument or document to which Debtor is a party or may be subject,
or by which Debtor or any of its properties are bound, which constitutes a
default or an event of default thereunder, or will, with the giving of notice,
passage of time, or both, would constitute a default or event of default
thereunder, which default will have a material adverse effect on Debtor, its
business or operations;

 

(p)           Certification of Financial Information.  All reports,
certificates, schedules, notices and financial information submitted by Debtor
to the Secured Party pursuant to this Agreement shall be certified as true and
correct by the president or chief financial officer of Debtor; and

 

--------------------------------------------------------------------------------


 

(q)           Notice of Material Adverse Change.  Debtor shall give the Secured
Party prompt written notice of any event, occurrence or other matter which
(a) has resulted or will result in a material adverse change in its financial
condition, business operations, prospects, product development, technology, or
business or contractual relations with third parties of Debtor, or (b) which
would impair the ability of Debtor to perform its material obligations hereunder
or under any of the other financing agreements to which it is a party, or
(c) which would impair the ability of Secured Party to enforce the Indebtedness
or realize upon the Collateral.

 

(r)              Transactions with Affiliates.  Debtor shall not, without the
prior written consent of Secured Party, directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Debtor except for
transactions that are in the ordinary course of Debtor’s business, upon fair and
reasonable terms that are no less favorable to Debtor than would be obtained in
an arm’s length transaction with a nonaffiliated Person.

 

(s)            Perfection Certificate.   Debtor has previously delivered to the
Secured Party a certificate signed by the Debtor and entitled “Perfection
Certificate” (the “Perfection Certificate”). The Debtor represents and warrants
to the Secured Party as follows: (a) the Debtor’s exact legal name is that
indicated on the Perfection Certificate and on the signature page hereof,
(b) the Debtor is an organization of the type, and is organized in the
jurisdiction set forth in the Perfection Certificate, (c) the Perfection
Certificate accurately sets forth the Debtor’s organizational identification
number or accurately states that the Debtor has none, (d) the Perfection
Certificate accurately sets forth the Debtor’s place of business or, if more
than one, its chief executive office, as well as the Debtor’s mailing address,
if different, (e) all other information set forth on the Perfection Certificate
pertaining to the Debtor is accurate and complete, and (f) that there has been
no change in any information provided in the Perfection Certificate since the
date on which it was executed by the Debtor.

 

3.                                      COLLATERAL.

 

The Debtor, covenants and agrees that, so long as any of the Debt Documents
shall remain in effect, or unless the Secured Party shall otherwise consent in
writing:

 

(a)          Possession of Collateral; Inspection of Collateral.  Until the
declaration of any default, Debtor shall remain in possession of the Collateral;
except that Secured Party shall have the right to possess  (i) any chattel paper
or instrument that constitutes a part of the Collateral, and  (ii) any other
Collateral in which Secured Party’s security interest may be perfected only by
possession.  Secured Party may inspect any of the Collateral during normal
business hours after giving Debtor reasonable prior notice.

 

(b)         Maintenance of Collateral.  Debtor shall (i) use the Collateral only
in its trade or business,  (ii) maintain all of the Collateral in good operating
order and repair, normal wear and tear excepted,  (iii) use and maintain the
Collateral only in compliance with manufacturers recommendations and all
applicable laws, and  (iv) keep all of the Collateral free and clear of all
liens, claims and encumbrances (except for Permitted Liens).

 

(c)          Disposition of Collateral.  Secured Party does not authorize and
Debtor agrees it shall not  (i) part with possession of any of the Collateral
(except to Secured Party or for maintenance and repair), (ii) remove any of the
Collateral from the continental United States, or  (iii) sell, rent, lease,
mortgage, license, grant a security interest in or otherwise transfer or
encumber (except for Permitted Liens) any of the Collateral.

 

(d)         Taxes.  Debtor shall pay promptly when due all taxes, license fees,
assessments and public and private charges levied or assessed on any of the
Collateral, on its use, or on this Agreement or any of the other Debt
Documents.  At its option, Secured Party may discharge taxes, liens, security
interests or other encumbrances at any time levied or placed on the Collateral
and may pay for the maintenance, insurance and preservation of the Collateral
and effect compliance with the terms of this Agreement or any of the other Debt
Documents.  Debtor agrees to reimburse Secured Party, on demand, all costs and
expenses incurred by Secured Party in connection with such payment or
performance and agrees that such reimbursement obligation shall constitute
Indebtedness.

 

--------------------------------------------------------------------------------


 

(e)          Books and Records.  Debtor shall, at all times, keep accurate and
complete records of the Collateral, and Secured Party shall have the right to
inspect and make copies of all of Debtor’s books and records relating to the
Collateral during normal business hours, after giving Debtor reasonable prior
notice.

 

(f)            Third Party Possession of Collateral.  Debtor agrees and
acknowledges that any third person who may at any time possess all or any
portion of the Collateral shall be deemed to hold, and shall hold, the
Collateral as the agent of, and as pledge holder for, Secured Party. Secured
Party may at any time give notice to any third person described in the preceding
sentence that such third person is holding the Collateral as the agent of, and
as pledge holder for, the Secured Party.

 

(g)         Change of Address.  The Debtor has not at any time within the past
four (4) months either maintained its chief executive office at any other
location other than as set forth above and shall not do so hereafter except with
the prior written consent of the Secured Party.  The Secured Party shall be
entitled to rely upon the foregoing unless it receives 14 days’ advance written
notice of a change in the address of the Debtor’s executive offices.

 

(h)         Fixtures.  Not permit any item of the Collateral to become a fixture
to real estate or an accession to other property without the prior written
consent of the Secured Party, and the Collateral is now and shall at all times
remain personal property except with the Secured Party’s prior written consent. 
If any of the Collateral is or will be attached to real estate in such a manner
as to become a fixture under applicable state law and if such real estate is
encumbered, the Debtor will obtain from the holder of each Lien or encumbrance a
written consent and subordination to the security interest hereby granted, or a
written disclaimer of any interest in the Collateral, in a form acceptable to
the Secured Party.

 

(i)             Distributions.  Without the prior written consent of Secured
Party, which consent shall not be unreasonably withheld, conditioned or delayed,
Debtor shall not (i) pay any cash dividends on its common stock; or
(ii) voluntarily purchase, redeem, retire, defease or otherwise acquire for cash
any of its common stock (other than repurchases pursuant to the terms of
employee stock purchase plans, restricted stock agreements or similar
arrangements).

 

(j)             Indebtedness Payments. Without the prior written consent of
Secured Party, which consent shall not be unreasonably withheld, conditioned or
delayed, Debtor shall not (i) prepay, redeem, purchase, defease or otherwise
satisfy in any manner prior to the scheduled repayment thereof any Additional
Indebtedness for borrowed money or lease obligations, or (ii) amend, modify or
otherwise change the terms of any Additional Indebtedness for borrowed money or
lease obligations so as to accelerate the scheduled repayment thereof, in any
such case, if such prepayment, redemption, purchase or satisfaction, of if such
amendment would accelerate any payment, in an aggregate amount in excess of
$1,000,000.

 

4.                                      INSURANCE.

 

(a)          Risk of Loss.  Debtor shall at all times bear the entire risk of
any loss, theft, damage to, or destruction of, any of the Collateral from any
cause whatsoever.

 

(b)         Insurance Requirements.  Debtor agrees to keep the Collateral
insured against loss or damage by fire and extended coverage perils, theft,
burglary, and for any or all Collateral, which are vehicles, for risk of loss by
collision, and if requested by Secured Party, against such other risks as
Secured Party may reasonably require. The insurance coverage shall be in an
amount no less than the full replacement value of the Collateral, and deductible
amounts, insurers and policies shall be acceptable to Secured Party.  Debtor
shall deliver to Secured Party policies or certificates of insurance evidencing
such coverage.  Each policy shall name Secured Party as a loss payee, and Debtor
shall seek appropriate amendments to such insurance policies such that they
shall provide for coverage to Secured Party regardless of the breach by Debtor
of any warranty or representation made therein, shall not be subject to
co-insurance, and shall provide that coverage may not be canceled or altered by
the insurer except upon thirty (30) days prior written notice to Secured Party. 
Debtor appoints Secured Party as its attorney-in-fact to make proof of loss,
claim for insurance and adjustments with insurers, and to receive payment of and
execute or endorse all documents, checks or drafts in connection with insurance
payments. Secured Party shall not act as Debtor’s attorney-in-fact unless Debtor
is in default.  Proceeds of insurance shall be applied, at the option of Secured
Party, to repair or replace the Collateral or to reduce any of the Indebtedness.

 

--------------------------------------------------------------------------------


 

5.                                      REPORTS.

 

(a)          Notice of Events.  Debtor shall promptly notify Secured Party of 
(i) any change in the name of Debtor,  (ii) any change in the state of its
incorporation or registration,  (iii) any relocation of its chief executive
offices,  (iv) any of the Collateral being lost, stolen, missing, destroyed,
materially damaged or worn out, (v) any lien, claim or encumbrance other than
Permitted Liens attaching to or being made against any of the Collateral, or
(vi) any occurrence of any default pursuant to Section 7 herein.

 

(b)         Financial Statements, Reports and Certificates.  Debtor will deliver
to Secured Party copies of all Forms 10-K and 10-Q, if any, within 30 days after
the dates on which they are filed with the Securities and Exchange Commission. 
Concurrently with delivery of the foregoing information, and from time to time
promptly upon request of Secured Party, Debtor will deliver to Secured Party a
Compliance Certificate substantially consistent with the form of the document
attached hereto as Schedule A.  Debtor will deliver to Secured Party promptly
upon request of Secured Party, in form satisfactory to Secured Party, such other
and additional information, including but not limited to financial information,
as Secured Party may reasonably request from time to time.  Secured Party agrees
not to disclose and to keep any such other and additional information strictly
confidential.

 

6.                                      FURTHER ASSURANCES.

 

(a)          Further Assurances Regarding Security Interests.  Debtor shall,
upon request of Secured Party, furnish to Secured Party such further
information, execute and deliver to Secured Party such documents and instruments
(including, without limitation, Uniform Commercial Code financing statements)
and shall do such other acts and things as Secured Party may at any time
reasonably request relating to the perfection or protection of the security
interest created by this Agreement or for the purpose of carrying out the intent
of this Agreement.  Without limiting the foregoing, Debtor shall cooperate and
do all acts deemed necessary or advisable by Secured Party to continue in
Secured Party a perfected first security interest in the Collateral, and shall
obtain and furnish to Secured Party any subordinations, releases, landlord
waivers, lessor waivers, mortgagee waivers, or control agreements, and similar
documents as may be from time to time requested by, and in form and substance
satisfactory to, Secured Party.

 

(b)         Authorization To File Financing Statements.  Debtor shall perform
any and all acts reasonably requested by the Secured Party to establish,
maintain and continue the Secured Party’s security interest and liens in the
Collateral, including but not limited to, executing or authenticating financing
statements and such other instruments and documents when and as reasonably
requested by the Secured Party. Debtor hereby authorizes Secured Party through
any of Secured Party’s employees, agents or attorneys to file any and all
financing statements, including, without limitation, any original filings,
continuations, transfers or amendments thereof required to perfect Secured
Party’s security interest and liens in the Collateral under the UCC without
authentication or execution by Debtor. Debtor hereby irrevocably authorizes the
Secured Party at any time and from time to time to file in any filing office in
any Uniform Commercial Code jurisdiction any initial financing statement(s) and
amendments thereto that (a) indicate the Collateral (i) is subject to Secured
Party’s security interest, regardless of whether any particular asset comprised
in the Collateral falls within the scope of Article 9 of the Uniform Commercial
Code of the State or such jurisdiction, or (ii) as being of an equal or lesser
scope or with greater detail, and (b) provide any other information required by
part 5 of Article 9 of the Uniform Commercial Code of the State or such other
jurisdiction for the sufficiency or filing office acceptance of any financing
statement or amendment, including (i) whether the Debtor is an organization, the
type of organization and any organization identification number issued to the
Debtor, and (ii) in the case of a financing statement filed as a fixture filing,
a sufficient description of real property to which the Collateral relates.  The
Debtor agrees to furnish any such information to the Secured Party promptly upon
the Secured Party’s request.  Upon the satisfaction in full of all Indebtedness
of Debtor to Secured Party, Secured Party shall file any financing statements
(or terminations thereof) or other documents reasonably requested by Debtor in
order to release and terminate Secured Party’s security interest and liens in
the Collateral under the UCC.

 

(c)          Indemnification.  Debtor shall indemnify and defend the Secured
Party, its successors and assigns, and their respective directors, officers and
employees, from and against all claims, actions and suits (including, without
limitation, related attorneys’ fees) of any kind whatsoever arising, directly or
indirectly, in connection with any of the Collateral or the Debt Documents,
provided that such claim, action or suit does not arise out of Secured Party’s
willful misconduct or gross negligence.

 

--------------------------------------------------------------------------------


 

7.                                      DEFAULT AND REMEDIES.

 

(a)          Defaults.  Debtor shall be in default under this Agreement and each
of the other Debt Documents if any one of the following should occur:

 

(i)                                     Debtor breaches its obligation to pay
when due any installment or other amount due or coming due under any of the Debt
Documents and fails to cure the breach within five (5) days;

 

(ii)                                  Debtor, without the prior written consent
of Secured Party, attempts to or does sell, rent, lease, license, mortgage,
grant a security interest in, or otherwise transfer or encumber, or allow Liens 
(except for Permitted Liens) upon, any of the Collateral;

 

(iii)                               Debtor breaches any of its insurance
obligations under Section 4 and fails to cure the breach within five (5) days;

 

(iv)                              Debtor breaches any of its obligations under
Section 2(j) and fails to cure the breach within  five (5) days;

 

(v)                                 Debtor breaches any of its other non-payment
obligations under any of the Debt Documents and fails to cure that breach within
thirty (30) days after it has occurred;

 

(vi)                              Any warranty, representation or statement made
by Debtor in any of the Debt Documents or otherwise in connection with any of
the Indebtedness shall be false or misleading in any material respect when made;

 

(vii)                           Any material portion of the Collateral is
subjected to attachment, execution, levy, seizure or confiscation in any legal
proceeding or otherwise, or if any legal or administrative proceeding is
commenced against Debtor or any material portion of the Collateral, which in the
good faith judgment of Secured Party subjects any material portion of the
Collateral to a material risk of attachment, execution, levy, seizure or
confiscation and no bond is posted or protective order obtained to negate such
risk;

 

(viii)                        Debtor materially breaches or is in material
default under any other agreement between Debtor and Secured Party;

 

(ix)                                Debtor or any guarantor or other obligor for
any of the Indebtedness (collectively “Guarantor”) dissolves, terminates its
existence, becomes insolvent or ceases to do business as a going concern;

 

(x)                                   If Debtor or any Guarantor is a natural
person, and Debtor or any such Guarantor dies or becomes incompetent;

 

(xi)                                A receiver is appointed for all or of any
part of the property of Debtor or any Guarantor, or Debtor or any Guarantor
makes any assignment for the benefit of creditors;

 

(xii)                             Debtor or any Guarantor files a petition under
any bankruptcy, insolvency or similar law, or any such petition is filed against
Debtor or any Guarantor and is not dismissed within sixty (60) days;

 

(xiii)                          Debtor’s improper filing of an amendment or
termination statement relating to a filed financing statement describing the
Collateral not  cured within five (5) days;

 

(xiv)                         Without the prior written consent of Secured
Party, which consent shall not be unreasonably withheld, conditioned or delayed,
Debtor shall merge with or consolidate into any other entity or sell all or
substantially all of its assets or in any manner terminate its existence;

 

(xv)                            Without the prior written consent of Secured
Party, which consent shall not be unreasonably withheld, conditioned or delayed,
If Debtor is a publicly held corporation, there shall be a change in the
ownership of Debtor’s stock such that Debtor is no longer subject to the
reporting requirements of the Securities Exchange Act of 1934 or no longer has a
class of equity securities registered under Section 12 of the Securities Act of
1933;

 

(xvi)                         Debtor defaults under any agreement to pay a
material amount under any Additional Indebtedness or any other financing
arrangement between Debtor and a third party;  or

 

--------------------------------------------------------------------------------


 

(xvii)                     Secured Party shall have determined in its sole and
good faith judgment that there has been a material adverse change in the
financial condition of Debtor from the date hereof.  Secured Party acknowledged
that Debtor anticipates reporting continuing losses and this alone will not be
construed as a material adverse change.  In addition, Secured Party acknowledges
that Debtor anticipates the need to incur additional indebtedness.  Such
additional indebtedness alone shall not be construed as a material adverse
change.

 

(b)         Acceleration.  If Debtor is in default, the Secured Party, at its
option, may declare any or all of the Indebtedness to be immediately due and
payable, without demand or notice to Debtor or any Guarantor (provided that if
there is a default as a result of a bankruptcy or insolvency all Indebtedness
shall become immediately due and payable without any action by Secured Party). 
The accelerated obligations and liabilities shall bear interest (both before and
after any judgment) until paid in full at the Default Rate.

 

(c)          Rights and Remedies.  Secured Party shall have all of the rights
and remedies of a Secured Party under the Uniform Commercial Code, and under any
other applicable law.  Without limiting the foregoing, Secured Party shall have
the right during Debtor’s default to  (i) notify any account debtor of Debtor or
any obligor on any instrument which constitutes part of the Collateral to make
payment to the Secured Party,  (ii) with or without legal process, enter any
premises where the Collateral may be and take possession of and remove the
Collateral from the premises or store it on the premises,  (iii) sell the
Collateral at public or private sale, in whole or in part, and have the right to
bid and purchase at said sale, or  (iv) lease or otherwise dispose of all or
part of the Collateral, applying proceeds from such disposition to the
obligations then in default.  If requested by Secured Party, Debtor shall
promptly assemble the Collateral and make it available to Secured Party at a
place to be designated by Secured Party, which is reasonably convenient to both
parties.  Secured Party may also render any or all of the Collateral unusable at
the Debtor’s premises and may dispose of such Collateral on such premises
without liability for rent or costs.  Any notice that Secured Party is required
to give to Debtor under the Uniform Commercial Code of the time and place of any
public sale or the time after which any private sale or other intended
disposition of the Collateral is to be made shall be deemed to constitute
reasonable notice if such notice is given to the last known address of Debtor at
least five (5) days prior to such action. Upon the occurrence and during the
continuation of a default, Debtor hereby appoints Secured Party as Debtor’s
attorney-in-fact, with full authority in Debtor’s place and stead and in
Debtor’s name or otherwise, from time to time in Secured Party’s sole and
arbitrary discretion, to take any action and to execute any instrument which
Secured Party may deem necessary or advisable to accomplish the purpose of this
Agreement.

 

(d)         Application of Proceeds.  The proceeds and/or avails of the
Collateral, or any part thereof, and the proceeds and the avails of any remedy
hereunder (as well as any other amounts of any kind held by Secured Party, at
the time of or received by Secured Party after the occurrence of a default
hereunder) shall be paid to and applied as follows:

 

a.               First, to the payment of documented out-of-pocket costs and
expenses, including all amounts expended to preserve the value of the
Collateral, all costs of repossession, storage, and disposition including
without limitation attorneys’, appraisers’, and auctioneers’ fees, of
foreclosure or suit, if any, and of such sale and the exercise of any other
rights or remedies, and of all proper fees, expenses, liability and advances,
including reasonable legal expenses and attorneys’ fees, incurred or made
hereunder by Secured Party, including without limitation, Secured Party’s
Expenses;

 

b.              Second, to the payment to Secured Party of the amount then owing
or unpaid on the Loans for scheduled payments, any accrued and unpaid interest,
and all other Indebtedness (provided, however, if such proceeds shall be
insufficient to pay in full the whole amount so due, owing or unpaid upon the
Loans, then to the unpaid interest thereon, then to the outstanding principal
amount of the Loans, and then to the payment of other amounts then payable to
Secured Party under any of the Debt Documents or otherwise); and

 

c.               Third, to the payment of the surplus, if any, to Debtor, its
successors and assigns, or to whosoever may be lawfully entitled to receive the
same.

 

(e)          Fees and Costs.  Debtor agrees to pay all reasonable attorneys’
fees and other costs incurred by Secured Party in connection with the
enforcement, assertion, defense or preservation of Secured Party’s rights and
remedies under this Agreement, or if prohibited by law, such lesser sum as may
be permitted. Debtor further agrees that such fees and costs shall constitute
Indebtedness.

 

--------------------------------------------------------------------------------


 

(f)            Remedies Cumulative.  Secured Party’s rights and remedies under
this Agreement or otherwise arising are cumulative and may be exercised
singularly or concurrently.  Neither the failure nor any delay on the part of
the Secured Party to exercise any right, power or privilege under this Agreement
shall operate as a waiver, nor shall any single or partial exercise of any
right, power or privilege preclude any other or further exercise of that or any
other right, power or privilege.  SECURED PARTY SHALL NOT BE DEEMED TO HAVE
WAIVED ANY OF ITS RIGHTS UNDER THIS AGREEMENT OR UNDER ANY OTHER AGREEMENT,
INSTRUMENT OR PAPER SIGNED BY DEBTOR UNLESS SUCH WAIVER IS EXPRESSED IN WRITING
AND SIGNED BY SECURED PARTY.  A waiver on any one occasion shall not be
construed as a bar to or waiver of any right or remedy on any future occasion.

 

(g)         WAIVER OF JURY TRIAL.  DEBTOR AND SECURED PARTY UNCONDITIONALLY
WAIVE THEIR RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT, ANY OF THE OTHER DEBT DOCUMENTS, ANY OF THE
INDEBTEDNESS SECURED HEREBY, ANY DEALINGS BETWEEN DEBTOR AND SECURED PARTY
RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS,
AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN DEBTOR AND SECURED
PARTY.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND
ALL DISPUTES THAT MAY BE FILED IN ANY COURT. THIS WAIVER IS IRREVOCABLE.  THIS
WAIVER MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING.  THE WAIVER ALSO SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT, ANY OTHER DEBT DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED TRANSACTION.  THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

8.                                      MISCELLANEOUS.

 

(a)          Assignment.  This Agreement and/or any of the other Debt Documents
may be assigned, in whole or in part, by Secured Party without notice to Debtor,
and Debtor agrees not to assert against any such assignee, or assignee’s
assigns, any defense, set-off, recoupment claim or counterclaim which Debtor has
or may at any time have against Secured Party for any reason whatsoever.  Debtor
agrees that if Debtor receives written notice of an assignment from Secured
Party, Debtor will pay all amounts payable under any assigned Debt Documents to
such assignee or as instructed by Secured Party.  Debtor also agrees to confirm
in writing receipt of the notice of assignment as may be reasonably requested by
Secured Party or assignee.

 

(b)         Notices.  All notices to be given in connection with this Agreement
shall be in writing, shall be addressed to the parties at their respective
addresses set forth in this Agreement (unless and until a different address may
be specified in a written notice to the other party), and shall be deemed given 
(i) on the date of receipt if delivered in hand or by facsimile transmission, 
(ii) on the next business day after being sent by express mail, and  (iii) on
the fourth business day after being sent by regular, registered or certified
mail.  As used herein, the term “business day” shall mean and include any day
other than Saturdays, Sundays, or other days on which commercial banks in New
York, New York are required or authorized to be closed.

 

(c)          Correction of Errors.  Secured Party may correct patent errors and
fill in all blanks in this Agreement, any Collateral Schedule or in any Note
consistent with the agreement of the parties.

 

(d)         Time is of the Essence.  Time is of the essence of this Agreement. 
This Agreement shall be binding, jointly and severally, upon all parties
described as the “Debtor” and their respective heirs, executors,
representatives, successors and assigns, and shall inure to the benefit of
Secured Party, its successors and assigns.

 

(e)          Entire Agreement.  This Agreement and the Debt Documents constitute
the entire agreement between the parties with respect to the subject matter of
this Agreement and supersede all prior understandings (whether written, verbal
or implied) with respect to such subject matter.  NEITHER THIS AGREEMENT NOR ANY
OF THE DEBT DOCUMENTS SHALL BE CHANGED OR TERMINATED ORALLY OR BY COURSE OF
CONDUCT, BUT ONLY BY A WRITING SIGNED BY BOTH PARTIES.  Section headings
contained in this Agreement have been included for convenience only, and shall
not affect the construction or interpretation of this Agreement.

 

--------------------------------------------------------------------------------


 

(f)            Termination of Agreement.  This Agreement shall continue in full
force and effect until all of the Indebtedness has been indefeasibly paid in
full to Secured Party or its assignee; provided, that Debtor’s indemnity
obligations set forth in Section 6(c) shall survive until all applicable statute
of limitations periods with respect to actions that may be brought against
Secured Party have run.  The surrender, upon payment or otherwise, of any Note
or any of the other documents evidencing any of the Indebtedness shall not
affect the right of Secured Party to retain the Collateral for such other
Indebtedness as may then exist or as it may be reasonably contemplated will
exist in the future.  This Agreement shall automatically be reinstated if
Secured Party is ever required to return or restore the payment of all or any
portion of the Indebtedness (all as though such payment had never been made).
Secured Party shall, at Debtor’s sole cost and expense, execute such further
documents and take such further actions as may be reasonably necessary to effect
the release of its security interests contemplated by this paragraph, including
duly executing and delivering termination statements for filing in all relevant
jurisdictions under the Code.

 

(g)         CHOICE OF LAW.  DEBTOR AGREES THAT SECURED PARTY AND/OR ITS
SUCCESSORS AND ASSIGNS SHALL HAVE THE OPTION BY WHICH STATE LAWS THIS AGREEMENT
SHALL BE GOVERNED AND CONSTRUED: (A) THE LAWS OF THE COMMONWEALTH OF VIRGINIA;
OR (B) IF COLLATERAL HAS BEEN PLEDGED TO SECURE THE LIABILITIES, THEN BY THE
LAWS OF THE STATE OR STATES WHERE THE COLLATERAL IS LOCATED, AT SECURED PARTY’S
OPTION.  THIS CHOICE OF STATE LAWS IS EXCLUSIVE TO THE SECURED PARTY.  DEBTOR
SHALL NOT HAVE ANY OPTION TO CHOOSE THE LAWS BY WHICH THIS AGREEMENT SHALL BE
GOVERNED.   DEBTOR ACKNOWLEDGES THAT THIS AGREEMENT IS BEING SIGNED BY THE
SECURED PARTY IN PARTIAL CONSIDERATION OF SECURED PARTY’S RIGHT TO ENFORCE IN
THE JURISDICTION STATED ABOVE.  DEBTOR CONSENTS TO JURISDICTION IN THE
COMMONWEALTH OF VIRGINIA OR THE STATE IN WHICH ANY COLLATERAL IS LOCATED AND
VENUE IN ANY FEDERAL OR STATE COURT IN THE COMMONWEALTH OF VIRGINIA OR THE STATE
IN WHICH COLLATERAL IS LOCATED FOR SUCH PURPOSES AND WAIVES ANY AND ALL RIGHTS
TO CONTEST SAID JURISDICTION AND VENUE AND ANY OBJECTION THAT SAID COUNTY IS NOT
CONVENIENT.  DEBTOR WAIVES ANY RIGHTS TO COMMENCE ANY ACTION AGAINST SECURED
PARTY IN ANY JURISDICTION EXCEPT VIRGINIA, OR IF SECURED PARTY CHOOSES TO
LITIGATE IN A STATE WHERE COLLATERAL IS LOCATED THEN IN SUCH COUNTY AND STATE.

 

(h)         Power of Attorney.  Upon the occurrence and continuation of a
default, To facilitate direct collection, the Debtor hereby appoints the Secured
Party and any officer or employee of the Secured Party, as the Secured Party may
from time to time designate, as attorney-in-fact for the Debtor to (a) endorse
the name of the Debtor in favor of the Secured Party upon any and all checks,
drafts, money orders, notes, acceptances or other evidences of payment or
Collateral that may come into the Secured Party’s possession; (b) do all acts
and things necessary to carry out this Agreement and the transactions
contemplated hereby, including signing the name of the Debtor on any instruments
required by law in connection with the transactions contemplated hereby and on
financing statements as permitted by the Virginia Uniform Commercial Code.  The
Debtor hereby ratifies and approves all acts of such attorneys-in-fact, and
neither the Secured Party nor any other such attorney-in-fact shall be liable
for any acts of commission or omission, or for any error of judgment or mistake
of fact or law of any such attorney-in-fact.  This power, being coupled with an
interest, is irrevocable so long as the Loan remains unsatisfied, or any Debt
Document remains effective, as solely determined by the Secured Party.

 

(i)             Loss, Depreciation or Other Damage.  The Secured Party shall not
be liable for or prejudiced by any loss, depreciation or other damage to
Collateral unless caused by the Secured Party’s willful and malicious act and
the Secured Party shall have no duty to take any action to preserve or collect
any Collateral.

 

(j)             Demand; Protest.  Debtor waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees at any time held by Secured Party on which Debtor may in any way be
liable.

 

--------------------------------------------------------------------------------


 

9.                                      DEFINITIONS.

 

As used herein, the following terms, when initial capital letters are used,
shall have the respective meanings set forth below.  In addition, all terms
defined in the Code shall have the meanings given therein unless otherwise
defined herein.

 

Defined Terms.  As used in this Agreement, the following terms shall have the
following meanings, unless the context otherwise requires:

 

“Additional Indebtedness” means, with respect to Debtor or any of its
subsidiaries, the aggregate amount of, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services
(excluding trade payables aged less than one hundred eighty (180) days), (d) all
capital lease obligations of such Person, (e) all obligations or liabilities of
others secured by a Lien on any asset of such Person, whether or not such
obligation or liability is assumed, (f) all obligations or liabilities of others
guaranteed by such Person, and (g) any other obligations or liabilities which
are required by GAAP to be shown as debt on the balance sheet of such Person. 
Unless otherwise indicated, the term “Additional Indebtedness” shall include all
Indebtedness of Debtor and all of its subsidiaries.

 

“Affiliate” of a Person is a Person that owns or controls directly or indirectly
the Person, any Person that controls or is controlled by or is under common
control with the Person, and each of that Person’s senior executive officers,
directors, partners and, for any Person that is a limited liability company,
that Person’s managers and members.

 

“Code” means the Virginia Uniform Commercial Code (including revised Article 9
thereof).

 

“Collateral” has the meaning given such capitalized term in Section 1.

 

“Collateral Schedule” has the meaning given such capitalized term in Section 1.

 

“Debt Documents” has the meaning given such capitalized term in Section 2(b).

 

“Default Rate” is the lower of eighteen percent (18%) per annum or the maximum
rate not prohibited by applicable law.

 

“Indebtedness” has the meaning given such capitalized term in Section 1.

 

“Intellectual Property” shall mean (a) all of the Debtor’s right, title and
interest, whether now owned or existing or hereafter acquired or arising, in and
to all domestic and foreign copyrights, copyright registrations and copyright
applications, whether or not registered or filed with any governmental
authority, together with (i) all renewals thereof, (ii) all present and future
rights of the Debtor under all present and future license agreements relating
thereto, whether the Debtor is licensee or licensor thereunder, (iii) all
income, royalties, damages and payments now or hereafter due and/or payable to
the Debtor thereunder or with respect thereto, including, without limitation,
damages and payments for past, present or future infringements thereof, (iv) all
of the Debtor’s present and future claims, causes of action and rights to sue
for past, present or future infringements thereof, and (v) all rights
corresponding thereto throughout the world (collectively “Copyright Rights”);
(b) all of the Debtor’s right, title and interest, whether now owned or existing
or hereafter acquired or arising, in and to all United States and foreign
patents, and pending and abandoned United States and foreign patent
applications, including, without limitation, the inventions and improvements
described or claimed therein, together with(i) any reissues, divisions,
continuations, certificates of re-examination, extensions and
continuations-in-part thereof, (ii) all present and future rights of the Debtor
under all present and future license agreements relating thereto, whether the
Debtor is licensee or licensor thereunder, (iii) all income, royalties, damages
and payments now or hereafter due and/or payable to the Debtor thereunder or
with respect thereto, including, without limitation, damages and payments for
past, present or future infringements thereof, (iv) all of the Debtor’s present
and future claims, causes of action and rights to sue for past, present or
future infringements thereof, and (v) all rights corresponding thereto
throughout the world (collectively “Patent Rights”); (c) all of the Debtor’s
right, title and interest, whether now owned or existing or hereafter acquired
or arising, in and to all domestic and foreign trademarks, trademark
registrations, trademark applications and trade names, whether or not registered
or filed with any governmental authority, together with (i) all renewals
thereof, (ii) all present and future rights of the Debtor under all present and
future license agreements relating thereto, whether the Debtor is licensee or
licensor thereunder, (iii) all income, royalties, damages and payments now or
hereafter due and/or payable to the Debtor thereunder or with respect thereto,
including, without limitation, damages and payments for past, present or future
infringements thereof, (iv) all of the Debtor’s present and future claims,
causes of action and rights to sue for past, present or future infringements
thereof, and (v) all rights corresponding thereto throughout the world
(collectively “Trademark Rights”); (d) all present and future licenses and
license agreements of the Debtor, and all rights of the Debtor under or in
connection therewith, whether the Debtor is licensee or licensor thereunder,
including, without limitation, any present or future franchise agreements under
which the Debtor is franchisee or franchisor, together with (i) all renewals
thereof, (ii) all income, royalties, damages and payments now or hereafter due
and/or payable to the Debtor thereunder or with respect thereto, including,
without limitation, damages and payments for past, present or future
infringements thereof, (iii) all claims, causes of action and rights to sue for
past, present or future infringements thereof, and (iv) all rights corresponding
thereto throughout the world (collectively “License Rights”); (e)  all present
and future trade secrets of the Debtor; and (f) all other present and future
intellectual property of the Debtor.

 

“Lien(s)” shall mean any voluntary or involuntary mortgage, pledge, deed of
trust, assignment, security interest, encumbrance, hypothecation, lien, or
charge of any kind (including any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the filing of, or agreement to give, any financing
statement under the Uniform Commercial Code or comparable law of any
jurisdiction).

 

--------------------------------------------------------------------------------


 

“Loan” means an advance of credit by Secured Party to Debtor.

 

“Note” has the meaning given such capitalized term in Section 1.

 

“Permitted Liens” means:  (i) liens in favor of Secured Party, (ii) liens for
taxes not yet due or for taxes being contested in good faith and which do not
involve, in the judgment of Secured Party, any imminent risk of the sale,
forfeiture or loss of any of the Collateral, and (iii) inchoate material men’s,
mechanic’s, repairmen’s and similar liens arising by operation of law in the
normal course of business for amounts which are not delinquent.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company association, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

 “Primary Operating Account” has the meaning given such capitalized term in
Section 2(w).

 

“Secured Party’s Expenses” means all reasonable documented costs or expenses
(including reasonable attorneys’ fees and expenses) incurred in connection with
the preparation, negotiation, documentation, administration and funding of the
Debt Documents; and Secured Party’s reasonable attorneys’ fees, costs and
expenses incurred in amending, modifying, enforcing or defending the Debt
Documents (including fees and expenses of appeal or review), including the
exercise of any rights or remedies afforded hereunder or under applicable law,
whether or not suit is brought, whether before or after bankruptcy or
insolvency, including without limitation all fees and costs incurred by Secured
Party in connection with Secured Party’s enforcement of its rights in a
bankruptcy or insolvency proceeding filed by or against Debtor or its property.

 

IN WITNESS WHEREOF, Debtor and Secured Party, intending to be legally bound
hereby, have duly executed this Agreement in one or more counterparts, each of
which shall be deemed to be an original, as of the day and year first aforesaid.

 

SECURED PARTY:

 

DEBTOR:

 

 

 


OXFORD FINANCE CORPORATION


 


ACUSPHERE, INC.


 


 


 

By:

  /S/  Michael J. Altenburger

 

By:

  /S/  John Thero

 

 

 

 

 

Name:

   Michael J. Altenburger

 

Name:

  John Thero

 

 

 

 

 

Title:

    CFO

 

Title:

    Sr. VP, Treasurer & CFO

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

(Compliance Certificate)

 

--------------------------------------------------------------------------------


 

FORM OF


COMPLIANCE CERTIFICATE


 

Oxford Finance Corporation

 

133 N. FAIRFAX STREET

Alexandria, VA 22314

 

Re:                               <Debtor>

 

Gentlemen:

 

Reference is made to the Master Security Agreement dated as of
                                   , 200     (as the same have been and may be
amended from time to time in writing, the “Loan Agreement”, the capitalized
terms used herein as defined therein), between Oxford Finance Corporation and
<Debtor> (the “Company”).

 

The undersigned authorized representative of the Company hereby certifies that
in accordance with the terms and conditions of the Loan Agreement, the Company
is in compliance for the financial reporting period ending
                       in all material respects with all required financial
reporting under the Loan Agreement, except as noted below.  Attached herewith
are the required documents supporting the foregoing certification.  The
undersigned further certifies that the accompanying financial statements have
been prepared in accordance with Generally Accepted Accounting Principles
(provided that those financial statements that are unaudited are subject to
normal year-end adjustments, which adjustments the Debtor does not expect to be
material, and do not contain all footnotes required under generally accepted
accounting principles), and are consistent from one period to the next, except
as explained below.

 

Indicate compliance status by circling Yes/No under “Complies”

 

REPORTING REQUIREMENT

 

REQUIRED

 

COMPLIES

Form 10-Q

 

Within 30 days of being filed with SEC

 

 

Form 10-K

 

Within 30 days of being filed with SEC

 

 

 

EXPLANATIONS

 

 

 

Very truly yours,

 

 

 

<Debtor>

 

By:

 

 

 

Name:

 

Title:*

 

--------------------------------------------------------------------------------

* Must be executed by Debtor’s Chief Financial Officer.

--------------------------------------------------------------------------------

 